Citation Nr: 1425199	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  08-29 490	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for metastatic colon cancer with secondary lung cancer. 

2.  Entitlement to service connection for peripheral neuropathy, including as secondary to the colon cancer. 


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran completed a career in the United States Navy, serving on active duty from May 1966 to October 1969 and from February 1970 to September 1988. 

He appealed to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  As explained in the August 2011 remand, the Board has found that he timely appealed that decision with respect to the colon cancer claim, notwithstanding the RO's characterization of that December 2007 rating decision as final and binding concerning this claim.  Thus, it is being addressed as an original claim rather than as a petition to reopen the claim.

Because the evidence clearly shows the Veteran's lung cancer was a metastasis from the primary colon cancer, the Board finds that the service connection claim for colon cancer also encompasses the lung cancer as a manifestation of this disease.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009); cf. Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Thus, the colon cancer claim has been recharacterized to include the lung cancer.  

The Board also has recharacterized the service connection claim for spinal stenosis with peripheral neuropathy as one for peripheral neuropathy secondary to the colon cancer.  In this regard, the Veteran made it clear in his hearing testimony that he is claiming entitlement to service connection for peripheral neuropathy, not spinal stenosis.  Spinal stenosis was merely cited by him as a possible etiology of the peripheral neuropathy, and thus as one theory to support service connection.  But as service connection already has been established for a low back disorder, including spasms and degenerative disc disease, and as the evidence of record clearly shows that the peripheral neuropathy is unrelated to the back pathology, the claim will be addressed based on the actual disability for which the Veteran seeks service connection, namely, a neurological disorder affecting the extremities, rather than for one possible (and discounted) cause of it, i.e., his service-connected low back disorder and any associated stenosis. 

He has twice testified at hearings in support of his claims, initially in April 2011 and more recently in June 2013 before two of the undersigned Veterans Law Judges (VLJs) of the Board.  Transcripts of the hearings are of record.  A VLJ who conducts a hearing must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  By law, appeals may be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2002).  Thus, when an appellant has had a hearing before two separate VLJs covering one or more of the same claims on appeal, a third VLJ is assigned to participate in a panel decision with respect to those claims.  Accordingly, a third VLJ has been assigned to participate in a panel decision in this case. 

The Veteran was also offered the opportunity to testify at another hearing before a third VLJ in accordance with Arneson v. Shinseki, 24 Vet. App. 379 (2011), which held that, under 38 C.F.R. § 20.707, an appellant has the right to a hearing before all three VLJs involved in the panel decision.  In an April 2014 letter, however, the Veteran waived his right to an additional hearing before a third VLJ with respect to these claims being adjudicated in this decision.  Accordingly, the Board is proceeding with its appellate review of these claims.

The Board remanded this case in August 2011 for further development.  Specifically, the agency of original jurisdiction (AOJ) was instructed to obtain the Veteran's service personnel records (SPRs) and then opinions from the U.S. Navy and Marine Corps Public Health Center and a VA oncologist regarding the Veteran's possible exposure to fuel containing tetraethyl lead, or exposure to non-iodizing radiation during his active military service, and the likelihood that his cancer is a result or consequence.  This development since has been completed, so these claims are again before the Board.  


After the appeal was recertified and the case transferred back to the Board, the Veteran submitted additional evidence that was not before the AOJ when it last adjudicated the claim.  But in a December 2013 letter, he waived his right to have the AOJ initially consider this additional evidence, preferring instead that the Board do so in the first instance.  See 38 C.F.R. § 20.1304(c) (2013) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).


FINDINGS OF FACT

1.  The Veteran's colon cancer, with lung metastasis, was as likely as not incurred during his active military service as a result of exposure to aviation gasoline containing tetraethyl lead.  

2.  His diabetic peripheral neuropathy was not caused or aggravated by his service-connected low back pathology, and pre-existed his treatment for colon cancer, but nonetheless was aggravated by chemotherapy administered to treat the cancer. 


CONCLUSIONS OF LAW

1.  Service connection for colon cancer, with lung metastasis, is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 

2.  Service connection for aggravation of peripheral neuropathy by the service-connected colon cancer also is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Colon Cancer with Secondary Lung Cancer

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows the disease nevertheless was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection benefits is established when the following elements are satisfied:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran was first diagnosed with adenocarcinoma of the rectum in January 2007, although it likely had been developing gradually for several years prior to that time, according to the private treatment records.  He contends that evidence supports a relationship between his colon cancer and exposure during his active military service to aviation gasoline (avgas) containing the anti-knocking additive tetraethyl lead (TEL), which is a known carcinogen.  For the following reasons and bases, the Board agrees and finds that entitlement to service connection is established. 

The Veteran served for a period of time as an Air Crewman during the late 1960's and early 1970's, and flight logs and SPRs show that he flew SP2E and SP-2H model aircraft (the "P-2 Neptune") among other planes.  These aircraft used an open fueling system and were equipped with piston engines fueled with avgas.  He has maintained that he was often required to refuel the aircraft and had extensive exposure to avgas as a result.  The Board finds his testimony credible based on the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).  

A November 2012 letter from the Director of the Propulsion and Power Department of the U.S. Navy states that the two aviation fuels used by the Department of Defense for the period from 1966 to 1988 did not use TEL as an additive.  However, while TEL may not have been used as an additive in jet fuel, this letter does not speak to the Veteran's exposure to avgas, which was used for earlier types of aircraft, including the P-2 Neptune, and did contain TEL.  Thus, this letter is not probative with respect to the issue of his exposure to TEL.  For the reasons discussed in the preceding paragraph, the Board finds that his TEL exposure is established. 

Probative evidence also supports a relationship between the Veteran's colon cancer and his exposure to TEL-containing avgas during his service.  He submitted an article stating that exposure to lead had been linked to cancer, including colon and rectal cancer.  According to the article, a 1991 study found that workers in the TEL manufacturing industries were nearly four times as likely as unexposed people to develop rectal cancer, and workers with higher estimated exposure had higher risk.  The article further states that people can be exposed to lead by breathing it, and that in the past gasoline was the major source of lead exposure when it contained lead as an additive.  The article noted that less TEL is produced today because it is no longer used as a gasoline additive.  Gas station workers were among those whose occupations involved exposure to lead, according to the article.  The Veteran's refueling duties would appear to be similar to the tasks performed by gas station workers with regard to lead exposure, including through breathing it.   

In a November 2013 letter, the Veteran's private treating oncologist, E. Connelly, D.O., indicated there was "compelling evidence," including the above-mentioned article, that the Veteran's exposure to avgas including TEL caused his rectal cancer.  She had provided a similar opinion in an earlier March 2011 letter.  


An April 2013 letter from a private physician, F. Graf, M.D., also describes the Veteran's exposure to avgas with TEL, as related him, and concludes that there is a causal nexus between his "significant exposure" to carcinogenic substances in service and his colon cancer.  This commenting physician noted in this regard that the Veteran did not have a family history of colon cancer.  

Further, a September 2010 letter from a private treating physician, D. Inger, M.D., states that the Veteran's chemical and environmental exposures during his active military service were at least as likely as not a contributing factor to the development of colo-rectal cancer.  

Finally, in a September 2010 VA opinion, the examiner noted that, although the causes of most cancers remain unidentified, cumulative data supported the opinion that environmental agents were the principal causes of human cancers, including metal and chemical carcinogens.  

The Veteran has denied significant post-service exposure to known carcinogens, including in his civilian career, and there is no evidence of such exposure other than tobacco use, which the September 2010 VA examiner noted was a known cause of cancer.  The Veteran also underwent genetic testing, and a November 2007 report indicates that his cancer did not carry a hereditary marker, although it was noted that these findings were tentative in nature.

Accordingly, in light of the opinions by the private physicians, including oncologists, finding a positive link between the Veteran's cancer and his established exposure to TEL, the VA examiner's opinion that metal carcinogens and other environmental agents were the principal cause of human cancers, the article stating that studies showed a significant increase in colon cancer among workers exposed to TEL, the Veteran's lack of a post-service history of exposure to carcinogens other than tobacco, and the fact that genetic testing suggested that his cancer was not hereditary in origin, the probative evidence supports a relationship between his colon cancer and exposure to TEL during his military service.

The positive evidence in favor of the claim is not outweighed by the negative evidence.  In finding that the Veteran's service-connected hemorrhoids were not a factor in the development of colon cancer, a March 2009 VA examiner opined that the Veteran's tobacco use, genetics, and "life style" were probable causes of his cancer.  However, the examiner did not address the issue of whether the Veteran's TEL exposure caused his cancer and, as noted above, genetic testing indicated that his cancer was not necessarily hereditary in nature. 

In a May 2012 VA examination report, the examiner opined that it was less likely than not that the Veteran's cancer was related to TEL exposure from aviation gasoline, noting that an April 2012 opinion provided to VA from the Commanding Officer of the Navy and Marine Corps Public Health Center was inconclusive as to the amount of the Veteran's exposure to fuels using TEL.  However, that opinion merely stated that the Navy Public Health Center had no knowledge of the duties of an aviation electronic technician related to leaded fuel, and noted that TEL was a common additive in many fuels at the time.  As noted above, the Veteran also served as an Air Crewman and has provided credible evidence of exposure to avgas through refueling aircraft.  The Public Health Center also stated that it was unaware of a specific link between lead and rectal cancer.  However, TEL is a known carcinogen in general, and the Veteran has submitted evidence showing a fourfold risk of developing rectal cancer in workers with an occupational history at TEL manufacturing facilities.  Moreover, the mere lack of knowledge of such a relationship does not weigh against it.  Thus, this opinion has little probative value, and consequently the VA examiner's opinion must be discounted to the extent it relies on the Public Health Center opinion. 

The May 2012 VA examiner also stated that studies showed an increase in risk of stomach cancer and organic lead, "but no association with inorganic lead and little evidence for association with other cancer types."  However, the article submitted by the Veteran supports an association between TEL and rectal cancer, and the fact that one study showed evidence that stomach cancer may be related to organic lead exposure but not to inorganic lead exposure does not rule out a relationship between TEL and rectal cancer, nor does lack of a relationship between organic lead and other cancer types rule out such a relationship (assuming, as the examiner appeared to suggest, that TEL is an inorganic lead).  If the examiner meant that the cited article found little evidence of an association between any type of lead and other cancer types, the examiner did not make this finding apparent.  Moreover, the Veteran has submitted such evidence in the form of the above-mentioned article.  

The examiner also cited to an article discussing a case control study in which employees who worked in the TEL manufacturing area noted an association between exposure to TEL and rectal cancer.  The examiner stated that the study concluded that the "evidence for causality was not compelling."  However, as already discussed, another study referred to in the article submitted by the Veteran found a fourfold increase of rectal cancer in workers at TEL manufacturing plants.  Moreover, in Dr. Connelly's April 2013 letter, the Veteran's treating oncologist stated that she disagreed with the VA examiner's interpretation, and found that a fourfold increased incidence of rectal cancer in workers involved in manufacturing TEL constituted "compelling evidence" that the Veteran's exposure to aviation gasoline containing TEL caused his rectal cancer. 

Finally, the examiner stated that there was no evidence linking lead exposure and rectal cancer in non-manufacturing occupations, including flight crews or aircraft technicians.  Thus, the examiner concluded that it was unlikely that exposure outside the TEL manufacturing process would be causally linked to the later development of rectal cancer, and such exposure would be significantly lower.  However, this statement is essentially pure conjecture, and the Veteran has submitted credible evidence of exposure to avgas containing TEL through refueling duties as an aircrew member.  Dr. Connolly indicated in the April 2013 opinion that such exposure would be sufficient to support a relationship to colon cancer.  Moreover, the article submitted by the Veteran lists working at a gas station among the occupations expected to cause exposure to lead, and such an occupation clearly does not involve manufacturing lead. 

Thus, the probative value of the VA examiner's opinion must be discounted to the extent it relies on the absence of evidence of an association between TEL and rectal cancer in general, or on the absence of evidence of significant exposure to TEL through duties as an aircrew member, as there is evidence of both of record.  The examiner's citation to a study finding that the evidence for a causal relationship between TEL exposure and rectal cancer was "not compelling" is at least counterbalanced by the article submitted by the Veteran and Dr. Connelly's April 2013 opinion. 

Accordingly, the evidence is at least in equipoise as to whether the Veteran's colon cancer was caused by his exposure to TEL through refueling aircraft with avgas, as opposed to other nonservice-related factors, including his tobacco use.  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  When there is an approximate balance of positive and negative evidence, all reasonable doubt is resolved in favor of the claim.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, applying the benefit-of-the-doubt rule, all three Shedden elements are satisfied, and entitlement to service connection for colon cancer is established.  See Shedden, 381 F.3d at 1166-67.  

Service connection for lung cancer is also established as a manifestation of or as secondary to the service-connected primary colon cancer.  See 38 C.F.R. § 3.310.  In this regard, the evidence shows that the Veteran's lung cancer is a metastasis of the colon cancer, as reflected in Dr. Connelly's March 2011 letter, an October 2009 private treatment record, and the September 2010 VA examination report.  The Veteran had submitted a claim for lung cancer in July 2010, adjudication of which was deferred by the RO as dependent on resolution of the colon cancer claim.  However, the colon cancer claim also encompasses lung cancer under Clemons, 23 Vet. App. at 5, and indeed encompasses any residuals of the cancer, and thus the Board has jurisdiction to grant service connection for this disease as well. 


B.  Peripheral Neuropathy

The Veteran is additionally claiming entitlement to service connection for peripheral neuropathy as secondary to his colon cancer, and specifically as secondary to treatment for it.  For the following reasons and bases, the Board finds that service connection for aggravation, but not causation, of peripheral neuropathy by treatment for colon cancer is established. 

Service connection may be established on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  Secondary service connection entails "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

For claims submitted on or after October 10, 2006, as is the case here, VA will not find that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b). 


The Veteran does not argue, and the evidence does not suggest, that his colon cancer in itself caused or aggravated his peripheral neuropathy.  Rather, the evidence shows that chemotherapy administered to treat the colon cancer aggravated his pre-existing neuropathy.  Concerning this, an October 2008 letter from a private physician treating the Veteran for his neuropathy, P. Bridgman, MD, explains that the Veteran's lower extremity neuropathy was probably due to a combination of diabetes and chemotherapy for rectal cancer.  In the report of the May 2009 VA examination, the examiner similarly found that the Veteran's neuropathy in the arms and legs was caused by chemotherapy used to treat the cancer (the treatment records generally identify neuropathy only in the lower extremities, but the Veteran contends it affects his upper extremities also).   

While the VA examiner found that the peripheral neuropathy was caused by the chemotherapy, and Dr. Bridgman stated that it was caused both by diabetes and chemotherapy, the evidence of record shows that the peripheral neuropathy actually pre-existed the chemotherapy treatment - so at most could only have been aggravated by it.  Specifically, prior to the Veteran's diagnosis of colon cancer in January 2007 and subsequent chemotherapy treatment, private treatment records dated in May and June 2005 show he had reported a history of bilateral leg and foot numbness for several months.  An October 2005 private EMG study confirmed the presence of early neuropathy in both lower extremities.  Diabetes was diagnosed soon thereafter, in January 2006.  A May 2006 private treatment record authored by Dr. Bridgman states that the Veteran had "probable diabetic neuropathy."  Significantly, a January 2009 private treatment record states that the Veteran's peripheral neuropathy had been worsening and was exacerbated by the chemotherapy, but had some other underlying cause because it should not have been worsening at that point in time due to the chemotherapy.  A December 2009 private treatment record also notes that Oxaliplatin, a chemotherapy drug, had been discontinued early in the Veteran's treatment because of his worsening sensory neuropathy.  The treating physician concluded that the Veteran had peripheral sensory neuropathy secondary to diabetes and aggravated by Oxaliplatin.  


Accordingly, the evidence establishes that the Veteran had pre-existing peripheral neuropathy due to his diabetes (and possible other factors unrelated to his service), but that nonetheless was later aggravated by the chemotherapy used to treat his service-connected colon cancer.  As there is also medical evidence of a baseline level of severity of the peripheral neuropathy prior to its aggravation, service connection on a secondary basis is established.  See 38 C.F.R. § 3.310.  

The Veteran also argued that his spinal stenosis caused peripheral neuropathy.  For the reasons and bases discussed above, however, more probative evidence in the form of clinical findings by medical professionals shows that his peripheral neuropathy is in fact due to his diabetes and chemotherapy treatment.  Indeed, a June 2005 private X-ray confirmed he did not have spinal stenosis, and an August 2005 private treatment record indicates the paresthesias of his feet were more consistent with peripheral neuropathy than degenerative disc disease of the lumbar spine.  Thus, the preponderance of the evidence weighs against relating his neuropathy instead to his service-connected low back disability.  

He has not argued, and there is no evidence suggesting, that his peripheral neuropathy was directly incurred in or aggravated by his active military service.  Thus, service connection on a direct-incurrence basis is not established.  See 38 C.F.R. § 3.303(a).

In summary, applying the benefit-of-the-doubt rule, service connection for aggravation of peripheral neuropathy by colon cancer is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to service connection for metastatic colon cancer with secondary lung cancer is granted. 

Entitlement to service connection for aggravation of peripheral neuropathy by the colon cancer also is granted. 



			
	KEITH W. ALLEN	DENNIS F. CHIAPPETTA
Veterans Law Judge                                      Veterans Law Judge
Board of Veterans' Appeals                               Board of Veterans' Appeals


____________________________________________
PAULA DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


